Delaney, J. On July 6, 1951 an award was entered by this Court in favor of claimant, Austin Powell, in the amount of $1,304.63 under the provisions of the Workmen’s Compensation Act. Subsequent thereto, respondent filed its petition for rehearing, attaching thereto as exhibit No. ly a cancelled warrant containing the endorsement of Dr. Robert E. Shea. The warrant is numbered 690012, and is dated April 23, 1951. This payment was made to Dr. Shea as satisfaction for medical services rendered to the claimant in this matter, for which he made a charge of $95.00. Therefore, paragraphs four and five of page two of the opinion filed herein on July 6, 1951 are hereby stricken, and, in lieu thereof, there are substituted the following two paragraphs: For 25% permanent loss of use of his right arm under Section 8, Paragraph (e) (13), the claimant should receive from the respondent $22.50 per week for 56% weeks, or the sum of $1,265.63. Although claimant was off duty seven days, he was paid his regular salary, so from an award must be deducted the sum of $56.00, making an award due of $1,209.63. An award is, therefore, entered in favor of claimant, Austin Powell, in the amount of $1,209.63.